Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 7, 2017

                                    No. 04-16-00575-CR

                                    Ciarra PLEASANT,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 387732
                       The Honorable Susan Skinner, Judge Presiding


                                       ORDER

       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to March 31, 2017. FURTHER EXTENSIONS OF TIME ARE DISFAVORED.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court